Black, C.
The appellant, to whom William F. Alexander and William E. Logan, partners, had assigned their property in trust for the benefit of their creditors, made a report, not a final one, as such assignee, to which the appellees, creditors of the assignors, filed exceptions, which were in part sustained and in part overruled.
The clerk’s entry states that the appellant excepted to the ruling so far as it sustained the exceptions, and that the appellees excepted to the ruling so far as it was adverse to them. The appellant filed a motion for a new trial, which was overruled, whereupon he appealed to this court, assigning as error the overruling of his motion for a new trial. The appellees have assigned as a cross error the overruling of their exception to the report so far as it was overruled.
There was no final judgment, and there was no interlocutory order from which an appeal would lie. Under the decision in Cravens v. Chambers, 55 Ind. 5, this court has not jurisdiction, and the appeal should be dismissed.
Per Curiam. — It is ordered, upon the foregoing opinion, that the appeal be dismissed, at the appellant’s costs.